Exhibit 10.2



Summary of Compensation Arrangement for Mr. Wm. Jarell Jones



Roberts Realty Investors, Inc. will pay additional compensation of $6,000 per
month to Mr. Wm. Jarell Jones, the chairman of its audit committee, for
additional work he is expected to perform for its audit committee in reviewing
the company’s properties, plans, financial statements and projections, loans,
and liquidity and capital resources. Mr. Jones will continue to receive
compensation for his services as a director and the chairman of Roberts Realty’s
audit committee and nominating and governance committee.
 